Per Curiam.

Under the circumstances, the order appealed from was a proper one.
It appears that after the order to show cause was signed by the Special Term justice that two affidavits were annexed thereto without the knowledge or consent of said justice, and were used upon the return day by plaintiff. It was, therefore, proper for him to-deny plaintiff’s application, to sue as a proper person.
The plaintiff may have renewed his application upon proper papers.
Order appealed from is affirmed, with costs.
Present: Fitzsimons, Ch. J., and O’Dwter, J.
Order affirmed, with costs.